DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/21 and 9/28/21 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Puchinger [US 2018/0124879].
As to claim 8, Puchinger discloses an indicator assembly for a cooktop [see figure 6], comprising: a support surface [2]; reflective members operably coupled to the support surface [11]; an illumination feature [13] operably coupled to a first end of each of the reflective members [the bottom in figure 6] and defining a light path along each of the reflective members [see figure 6]; and a barrier member centrally disposed on the support surface proximate a second end of each of the reflective members [10.1, figure 6].
As to claim 9, Puchinger discloses the indicator assembly of claim 8, wherein the reflective members at least partially define a cooking area and are configured to be disposed around coils disposed on the support surface [see figures 1-3].
As to claim 10, Puchinger discloses the indicator assembly of claim 8, wherein the light path defined by the illumination feature extends along each of the reflective members and is configured to be obstructed by the barrier member [see figure 6].

Allowable Subject Matter
Claims 1-7 and 14-20 are allowable over the prior art of record.
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations not taught or disclosed in the prior art of record, in particular, claim 1 provides details about the appliance, reflective members, lasers and controller which are not taught by Puchinger or other cited art (see below). Claim 14 recites structural details regarding the first and second deflector and reflective members which are not taught or disclosed by the cited prior art. Claims 11-13 all recite further details of the reflective members and light paths, which taken in combination with claim 8, are not taught or disclosed by the cited prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guiset [US 9664375] teaches lighting methods for lighting cooktops but primarily uses light guides as opposed to reflective members. Aihara [US 7041945] teaches the implementation of lights in an induction cooktop, but fails to teach the reflective members as claimed. Lerner [US 2004/0238524 and other citations, see PTO-892] teaches another method for cooktop lighting, but is silent as to specific lighting unit details. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875